ORDER

PER CURIAM.
Toney Jones appeals the denial of his Rule 29.15 motion without an evidentiary hearing.
Jones was convicted of one count of robbery in the first degree, three counts of attempted robbery in the first degree, four counts of armed criminal action, burglary in the first degree, and possession of a controlled substance. This court affirmed the conviction. State v. Jones, 14 S.W.3d 128 (Mo.App. E.D.2000). Jones filed a motion under Rule 29.15 alleging that trial counsel was ineffective for failing to ade*903quately investigate Jones’s case. The motion court denied the motion without an evidentiary hearing.
The judgment of the motion court is based on findings of fact that are not clearly erroneous. No error of law appears. An extended opinion would have no precedential value. We affirm the judgment under Rule 84.16(b).